Title: To James Madison from John Dawson, 14 July 1787
From: Dawson, John
To: Madison, James


Dear sir
July 14. 1787.
It is now some time since I was honourd with a letter from you. Either your engagements in public business, or the want of something new, I presume has been the cause of it.
Nothing has taken place in this state worth communicating. The people in general appear much discontented. To make property receivable in payment of debts appears to be the most favour’d plan at present. The people of this and several of the neighbouring counties are now signing petitions to that purpose.
Early tomorrow morning I set out for the springs. The remote situation of that place, and the difficulty of procuring any information from Pha. or New York, will render any communications from you doubly acceptable. If you will enclose and direct to Majr. Charles Magill, at Winchester I shall receive your letters in a direct line. I am with much respect & esteem Your sin: Friend & Very hm: Sert
J Dawson
